Citation Nr: 0019037	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to August 7, 1996 
for the grant of compensation benefits for status post 
coronary bypass surgery. 

2.  Entitlement to a higher initial rating of status post 
coronary bypass surgery currently evaluated as 30 percent 
disabling.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1963 to July 
1964.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In October 1997, the RO granted the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a heart condition 
and assigned a 30 percent rating effective August 7, 1996.  A 
notice of disagreement was submitted in December 1997.  A 
statement of the case was issued in March 1998, and the 
veteran filed a substantive appeal that May.  In July 1998, 
the veteran and his sister appeared and testified before a 
hearing officer at the RO.  

In his May 1998 substantive appeal, the veteran expressed his 
disagreement with the effective date assigned for the grant 
of his claim of service connection under 38 U.S.C.A. § 1151.  
This matter was addressed in a supplemental statement of the 
case issued in December 1998.  A substantive appeal was filed 
in February 1999.  In August 1999, the veteran and his sister 
appeared and testified before the hearing officer at the RO.  

In December 1998, the RO denied the claim of entitlement to a 
total rating based on individual unemployability.  The 
veteran expressed his disagreement in the February 1999 
substantive appeal filed with regard to the matter of the 
assigned effective date.  A statement of the case was issued 
in August 1999, but a substantive appeal was not filed.  
Therefore, the matter is not before the Board at this time.  

During the hearing in August 1999, the veteran raised the 
issue of residual scars from the coronary bypass surgery.  In 
a January 2000 decision, the RO determined that compensation 
was warranted under 38 U.S.C.A. § 1151 for residual scarring 
of the chest and left leg.  Appellate action has not been 
initiated, therefore that matter is not before the Board. 

During the August 1999 hearing, he also raised the issue of 
secondary service connection for anemia.  See August 1999 
personal hearing transcript at page 15.  However, the matter 
has not been addressed, and the Board refers it to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The record contains no statement or communication from 
the veteran prior to August 7, 1996 which indicates an intent 
to apply for compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a heart condition as a result of coronary 
bypass surgery during VA hospitalization in November 1993, or 
which identifies VA compensation under the provisions of 38 
U.S.C.A. § 1151 as a benefit sought.

3.  The veteran's original claim for compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a heart condition as 
a result of coronary bypass surgery during VA hospitalization 
in 1993 was received on August 7, 1996, more than 1 year 
following his discharge from the VA hospital where he 
suffered the injury which gave rise to entitlement to that 
benefit.

4.  Prior to and as of January 12, 1998, the veteran's 
service-connected heart condition has been manifested by 
complaints of shortness of breath, dizziness, fatigue, and 
the need to limit physical activities, comparable to 
arteriosclerotic heart disease where ordinary manual labor is 
feasible.  

5.  As of January 12, 1998, the veteran's service-connected 
heart condition has been manifested by complaints of 
shortness of breath, dizziness, fatigue, the need to limit 
physical activities, and 7 METs, comparable to workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 7, 
1996, for the grant of compensation benefits under 
38 U.S.C.A. § 1151 for a heart condition, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 3.800 
(1999).

2.  Prior to and as of January 12, 1998, the criteria for an 
evaluation greater than 30 percent for status post coronary 
bypass surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103(a), 4.7 (1999); 38 C.F.R. § 
4.104, Diagnostic Code 7005, 7017 (effective prior to January 
12, 1998).

3.  As of January 12, 1998, the criteria for an evaluation 
greater than 30 percent for status post coronary bypass 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7 (1999); 38 C.F.R. § 4.104, 
Diagnostic Code 7017 (effective as of January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA records show that the veteran was admitted in November 
1993 for an angioplasty that failed.  He was then referred 
for emergency bypass surgery.  VA records, dated in the 
1990s, reflect treatment for his condition.  X-rays taken in 
February 1995 revealed coronary artery bypass graft, chronic 
obstructive pulmonary disease, and osteopenia.  

On August 7, 1996, VA received the veteran's claim of 
entitlement to service connection for a heart condition.  

A VA examination was conducted in November 1996.  S1 and S2 
were irregular.  Murmurs were not heard.  The examiner 
observed the scar from a previous surgery.  Blood pressure in 
the sitting position was 138/88 mmHg in the right arm.  In 
the recumbent position, the blood pressure reading was 130/80 
mmHg.  An ECG showed atrial fibrillation right axis 
deviation.  The examiner commented that minimal voltage 
criteria LVH might be a normal variant.  It was also noted 
that there was inferior infarct, age undetermined.  The 
examiner reported diagnoses of coronary artery disease, 
status post coronary artery bypass graft, hypertension and 
atrial fibrillation.  

Initially, in January 1997, the RO denied the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  
Following the veteran's initiation and completion of an 
appeal, the RO granted the claim in October 1997.  An 
effective date of August 7, 1996 was assigned, and the 
disability was rated as 30 percent disabling. 

In July 1997, the veteran testified that since his surgery, 
he has returned to VA facilities for follow up care.  He 
could not walk more than six blocks on a level surface.  He 
suffers from shortness of breath.  If he walks too much he 
becomes short-winded, and lightheaded if it is warm.  He 
takes two medications for hypertension, and takes another for 
his stomach.  He has poor circulation in his fingers and 
hands.  He has not worked since he underwent surgery.  Prior 
to the surgery, he was an exposition worker and a Teamster, 
and worked four days a week.  He has had heart problems over 
the years and was taking Digoxin on a regular basis.  He had 
been working up until he had the surgery.  When work was 
available, he went back full time, but he currently has not 
been working.  The circumstances of his leaving work was that 
the workers were discharged and rehired, and the people he 
knew were no longer available to help him.  He was doing what 
he referred to as "shade work", and he has not applied for 
benefits from the Social Security Administration.  He had 
only worked thirteen days for that year, and has not worked 
regularly.  Prior to the surgery, he weighed about 165 pounds 
and he weighed about 138 pounds at that time.  The veteran's 
sister testified that the veteran has not been able to help 
around the house the way he used to.  He is unable to play 
the sports he used to enjoy.  Since his physician told him 
that a little exercise is good, the veteran works a few days 
for the Teamsters.  He has also been having problems with 
depression.  

VA records reflect ongoing treatment of the veteran's 
condition in 1997 and 1998.  A VA examination was conducted 
in April 1998.  His blood pressure was 140/92.  Pulse was 57 
and irregular.  Respiration was 14.  The examination of the 
heart revealed irregular rhythm, S1 and S2, but no S3.  No 
murmurs were appreciated.  The EKG revealed slow afib (atrial 
fibrillation), rate 52 minutes.  The stress test was not 
significant and there were no EKG changes.  X-rays did not 
reveal infiltrate.  The examiner diagnosed coronary artery 
disease, status post coronary artery bypass graft times one.  

In July 1998, the veteran testified that he gets work from 
time to time from his brother-in-law, and these jobs do not 
require manual labor.  He only worked 48 days for the whole 
year.  The last year he worked in the Javitz Center with the 
Teamsters was in 1995 for about one or two days.  He was a 
helper on a truck in 1997 for about a half of a month and 
then three months in the latter part of the year.  The 
situation was about the same in 1996.  He cannot walk very 
far without stopping and shortness of breath.  He did not 
have high blood pressure prior to the surgery, and he was not 
taking medication for his stomach prior to the surgery.  At 
one time he was on Digoxin.  

In a November 1998 memorandum, the VA examiner described the 
results of the April 1998 examination in terms of the number 
of METs.  The examiner noted that 7 is the number of METs 
based on the clinical examination.  It was noted that the 
claims folder and April 1998 examination report had been 
reviewed.  

During his hearing in August 1999, the veteran presented his 
argument that VA had a duty to inform him that he could file 
a claim when the actual mishap with his surgery occurred in 
1993.  However, he did not learn of this option until a nurse 
told him that his condition should be service-connected.  
After becoming aware of this, he took steps to file a claim.  
Regarding the severity of his heart condition, he noted that 
he has problems with tiring easily, shortness of breath, and 
dizziness.  He also experiences shortness of breath during 
periods of cold weather.  

A VA examination was conducted in December 1999.  His blood 
pressure was 138/80.  Pulse was 60 and irregular.  
Respirations were 16.  An examination of the heart revealed 
irregular rhythm, as well as S1 and S2, but no S3.  Murmurs 
were not appreciated.  The EKG showed atrial fibrillation 
with ventricular rate of 57 beats per minute.  A stress test 
performed in September 1999 showed atrial fibrillation with 
left ventricular hypertrophy at baseline.  Grade percentage 
was 12.  There were no blood pressure changes.  There was no 
complication.  On the stress, METs were not done, but 
clinically he has METs of 7.  The examiner commented that the 
veteran was diagnosed with afib in 1986.  Since he did not 
give a history of hypertension before the diagnosis of afib, 
the heart disorder was not likely the result of hypertension.  
The examiner reported diagnoses of coronary artery disease, 
chronic atrial fibrillation, and status post coronary artery 
bypass graft times one secondary to complications from 
angioplasty, as per patient.  It was noted that the old 
medical records from the surgical time were not available for 
review.  

Legal Analysis

Entitlement to Compensation Benefits from a Date Earlier than 
August 7, 1996

Under the applicable criteria, where disease or injury occurs 
as a result of having submitted to medical or surgical 
treatment or hospitalization under any law administered by 
the VA and not the result of the veteran's own willful 
misconduct, disability compensation will be awarded for such 
disease or injury as if such condition were service 
connected.  The commencing date of benefits is subject to the 
provisions of 38 C.F.R. § 3.400(i).  38 C.F.R. § 3.800(a) 
(1999).  Under 38 C.F.R. § 3.400(i), the effective date of an 
award of compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 shall be the date the injury was suffered, 
if the claim is received within 1 year after that date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  

In this case, the veteran has not alleged and the evidence 
does not show that the veteran filed a formal or informal 
claim within the 1 year he suffered his injury.  In fact, he 
argues that he would have filed a claim at the time of the 
surgery if he had known of that option.  However, in this 
case the law is clear, the grant of compensation benefits may 
be effective no earlier than the date VA received the claim.  
Such date is August 7, 1996, and as noted, there is no 
documentation of record which could be construed as a formal 
or informal claim around the time of the surgery.  Therefore, 
as a matter of law, an earlier effective date must be denied.  
Where a claim is absent of legal merit or there is a lack of 
entitlement under the law, the claim must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Evaluation for Status Post Coronary Bypass Surgery

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for status post 
coronary artery bypass surgery, rated as 30 percent 
disabling.  Since the grant of compensation for his heart 
condition in October 1997, amendments were made to the rating 
criteria used to evaluate cardiovascular disabilities.  62 
Fed. Reg. 65207-65224 (1997).  The new rating criteria took 
effect January 12, 1998.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran.  Therefore, the veteran's case should be 
reviewed under the most favorable criteria.  For reasons 
stated below, neither set of criteria is favorable.  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The most recent supplemental statement 
of the case was issued in December 1998.  Therefore, the 
veteran has been informed of the new criteria and their 
application. 

In this case, the veteran is in disagreement with the initial 
rating assigned for his status post coronary artery bypass.  
Thus the Board must consider the rating, and, if indicated, 
the propriety of a staged rating, from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  With regard to the disability at issue, the Board 
finds that the evidence does not demonstrate that there was 
in increase or decrease in the disability that would suggest 
the need for staged ratings. 

Prior to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7017, provides that a 100 percent rating is warranted for one 
year following coronary artery bypass surgery.  Thereafter, 
the disability is rated as arteriosclerotic heart disease and 
a minimum rating of 30 percent is assigned.  In a note 
following Diagnostic Code 7017, it is provided that authentic 
myocardial insufficiency with arteriosclerosis may be 
substituted for occlusion.  In another note following 
Diagnostic Code 7017, it is provided that the 100 percent 
rating for one year following bypass surgery will commence 
after the initial grant of the one month total rating 
assigned under 38 C.F.R. § 4.30 following hospital discharge.  

Prior to January 12, 1998, under 38 C.F.R. § 4.104, 
Diagnostic Code 7005, a 30 percent rating is warranted for 
arteriosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, ordinary manual labor feasible.  A 60 percent 
rating is assigned following typical history of acute 
coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  

In this case, the evidence clearly shows that the 
requirements for a rating greater than 30 percent have not 
been met.  As noted, the veteran's surgery was performed in 
1993 and the assigned effective date is set in 1996.  
Therefore, the one year period for the 100 percent rating 
available under Diagnostic Code 7017 is not for application, 
and the minimum evaluation of 30 percent has been assigned.  
Furthermore, the disability picture presented meets the 
criteria for a 30 percent rating and no more when Diagnostic 
Code 7005 is applied.  For instance, from the veteran's 
testimony, it is reasonable to conclude that ordinary manual 
labor is feasible.  Also, the veteran's complaints and the 
findings noted on examination do not indicate that there is a 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated anginal attacks, as 
considered when assigning a 60 percent rating under 
Diagnostic Code 7005.  Therefore, overall, the degree of 
disability demonstrated is 30 percent disabling when applying 
the old criteria, and there is not a question as to which 
rating should apply.  38 C.F.R. § 4.7 (1999).  

As of January 12, 1998, under 38 C.F.R. § 4.104, Diagnostic 
Code 7017, a 30 percent rating is warranted when there is 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for three months 
following hospital admission for surgery, thereafter, a 100 
percent rating is warranted for chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 

From the evidence that can be examined when applying the new 
criteria, it is clear that the disability picture meets the 
criteria for a 30 percent rating.  As noted by the veteran's 
testimony, he experiences dyspnea, fatigue and dizziness.  
Also, as noted on the VA examinations of 1998 and 1999, there 
was 7 METs, which is greater than 5 and not greater than 7 as 
required for a 30 percent rating, and clearly not greater 
than 3 but not greater than 5 as required for a 60 percent 
rating.  Furthermore, the evidence does not show that there 
was more than one episode of acute congestive heart failure 
in the past year, or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, which are other 
criteria considered when assigning a 60 percent rating.  
Therefore, there is not a question as to which evaluation 
should apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7017, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to an effective date prior to August 7, 1996 for 
the grant of compensation benefits for status post coronary 
bypass surgery has not been established, and the appeal is 
denied. 

Entitlement to an evaluation greater than 30 percent for 
status post coronary bypass surgery has not been established, 
and the appeal is denied.  




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

